
	

113 S1366 IS: Verifying Agency Conduct and Needs Through (VACANT) Inspectors General Act
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1366
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Boozman (for
			 himself, Ms. Ayotte, and
			 Mrs. Shaheen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To modify the appointment of Inspectors General, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Verifying Agency Conduct and Needs
			 Through (VACANT) Inspectors General Act.
		2.Appointment of
			 Inspector General
			(a)EstablishmentsSection
			 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended to read as
			 follows:
				
					(a)(1)There shall be at the
				head of each Office an Inspector General who shall be, except as provided in
				paragraph (3), appointed by the President, by and with the advice and consent
				of the Senate, without regard to political affiliation and solely on the basis
				of integrity and demonstrated ability in accounting, auditing, financial
				analysis, law, management analysis, public administration, or
				investigations.
						(2)If there is a vacancy at the head of
				an Office of Inspector General at any establishment, the head of the
				establishment shall immediately notify the Council of Inspectors General on
				Integrity and Efficiency that a vacancy exists and the Council of Inspectors
				General on Integrity and Efficiency shall immediately declare a vacancy at the
				head of the Office. Not later than 210 days after the declaration of a vacancy
				by the Council of Inspectors General on Integrity and Efficiency, the President
				shall appoint an Inspector General for the Office.
						(3)If the President does not nominate an
				Inspector General at an Office within 210 days after the declaration of a
				vacancy by the Council of Inspectors General on Integrity and Efficiency under
				paragraph (2), the Speaker of the House of Representatives and the President
				pro tempore of the Senate shall appoint an Inspector General at that
				establishment, without regard to political affiliation and solely on the basis
				of integrity and demonstrated ability in accounting, auditing, financial
				analysis, law, management analysis, public administration, or investigations,
				after considering recommendations from—
							(A)the Committee on Oversight and
				Government Reform of the House of Representatives;
							(B)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
							(C)the Council of Inspectors General on
				Integrity and Efficiency.
							(4)Each Inspector General shall report
				to and be under the general supervision of the head of the establishment
				involved or, to the extent such authority is delegated, the officer next in
				rank below such head, but shall not report to, or be subject to supervision by,
				any other officer of such establishment.
						(5)Neither the head of the establishment
				nor the officer next in rank below such head shall prevent or prohibit the
				Inspector General from initiating, carrying out, or completing any audit or
				investigation, or from issuing any subpoena during the course of any audit or
				investigation.
						.
				
			(b)Designated
			 Federal entitiesSection 8G(c) of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended to read as follows:
				
					(c)(1)Except as provided
				under subsection (f) of this section, the Inspector General shall be, except as
				provided in paragraph (3), appointed by the head of the designated Federal
				entity in accordance with the applicable laws and regulations governing
				appointments within the designated Federal entity. Each Inspector General shall
				be appointed without regard to political affiliation and solely on the basis of
				integrity and demonstrated ability in accounting, auditing, financial analysis,
				law, management analysis, public administration, or investigations.
						(2)If there is a vacancy in the position
				of Inspector General at any designated Federal entity, the head of the
				designated Federal entity shall immediately notify the Council of Inspectors
				General on Integrity and Efficiency that a vacancy exists and the Council of
				Inspectors General on Integrity and Efficiency shall immediately declare a
				vacancy in the position of Inspector General at that designated Federal entity.
				Not later than 210 days after the declaration of a vacancy by the Council of
				Inspectors General on Integrity and Efficiency, the head of the designated
				Federal entity shall appoint an Inspector General at the designated Federal
				entity.
						(3)If the head of a designated Federal
				entity does not appoint an Inspector General at the designated Federal entity
				within 210 days after the declaration of a vacancy by the Council of Inspectors
				General on Integrity and Efficiency under paragraph (2), the Speaker of the
				House of Representatives and the President pro tempore of the Senate shall
				appoint an Inspector General at that designated Federal entity, without regard
				to political affiliation and solely on the basis of integrity and demonstrated
				ability in accounting, auditing, financial analysis, law, management analysis,
				public administration, or investigations, after considering recommendations
				from—
							(A)the Committee on Oversight and
				Government Reform of the House of Representatives;
							(B)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
							(C)the Council of Inspectors General on
				Integrity and Efficiency.
							(4)For purposes of implementing this
				section, the Chairman of the Board of Governors of the Federal Reserve System
				shall appoint the Inspector General of the Board of Governors of the Federal
				Reserve System and the Bureau of Consumer Financial Protection. The Inspector
				General of the Board of Governors of the Federal Reserve System and the Bureau
				of Consumer Financial Protection shall have all of the authorities and
				responsibilities provided by this Act with respect to the Bureau of Consumer
				Financial Protection, as if the Bureau were part of the Board of Governors of
				the Federal Reserve
				System.
						.
			(c)Definition of
			 vacancySection 12 of the Inspector General Act (5 U.S.C. App.)
			 is amended—
				(1)in paragraph (4),
			 by striking and at the end;
				(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(6)the term
				vacancy in the position of Inspector General means a vacancy due
				to—
							(A)the death of an
				Inspector General;
							(B)the removal of an
				Inspector General;
							(C)the resignation
				of an Inspector General; or
							(D)the inability of
				an Inspector General to otherwise perform the functions and duties of the
				position of Inspector
				General.
							.
				3.Authority of
			 Inspector GeneralSection 6(e)
			 of the Inspector General Act (5 U.S.C. App.) is amended—
			(1)in paragraph (1), by striking (1) In
			 addition and inserting (1)(A) Except as provided in subparagraph
			 (B), in addition;
			(2)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively;
			 and
			(3)by adding at the
			 end the following:
				
					(B)Clauses (ii) and
				(iii) do not apply to—
						(i)an Inspector
				General appointed under section 3(a)(3) or section 8G(c)(3);
						(ii)any Assistant
				Inspector General for Investigations under an Inspector General appointed under
				section 3(a)(3) or section 8G(c)(3); or
						(iii)any special
				agent supervised by an Assistant Inspector General for Investigations under an
				Inspector General appointed under section 3(a)(3) or section
				8G(c)(3).
						.
			4.Declaration of
			 Inspector General vacancies
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, in accordance with sections 3(a)
			 and 8G(c) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by
			 this Act, the Council of Inspectors General on Integrity and Efficiency shall
			 declare all vacancies in the position of Inspector General at any establishment
			 or designated Federal entity.
			(b)DefinitionThe
			 term vacancy in the position of Inspector General has the meaning
			 given the term in section 12(6) of the Inspector General Act of 1978 (5 U.S.C.
			 App.), as added by this Act.
			5.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
		
